DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on December 5, 2021.  New claim 20 has been added.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,376,897 to Shoge et al. in view of U.S. Publication No. 2014/0235383 to Wesling.
Regarding claim 1, the Shoge patent teaches a hub assembly for a human-powered vehicle, comprising: a hub axle 12; a first rotatable member 33 rotatable relative to the hub axle about a rotational center axis; a second rotatable member 14 rotatable relative to the hub axle and the first rotatable member about the rotational center axis; and a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to the second rotatable member at a first ratio of a first output rotation of the second rotatable member to the first input rotation of the first rotatable member (see Fig. 14 and 
However, the Shoge patent lacks a teaching of a plurality of sprockets.
The Wesling publication shows a bicycle hub having plurality of sprockets 24.  See Fig. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Shoge patent to have the plurality of sprockets as taught by the Wesling publication as this would be combining known prior art elements using known methods to provide the predictable result of increased gear ratios available for the user for different terrain.
Regarding claim 5, the rotation control structure includes a first one-way clutch 50 provided between the first rotatable member and the second rotatable member to transmit the first input rotation of the first rotatable member to the second rotatable member at the first ratio.  See column 16, lines 28-67 and Fig. 14.
Regarding claim 8, the rotation control structure includes a ring gear 34, a sun gear 44, and at least one planetary gear 36 engaged with the ring gear and the sun 
Regarding claim 14, the first input rotation of the first rotatable member includes a rotation of the first rotatable member relative to the hub axle about the rotational center axis in a first rotational direction, and the first output rotation of the second rotatable member includes a rotation of the second rotatable member relative to the hub axle about the rotational center axis in the first rotational direction.  See Fig. 14.
Regarding claim 15, the second input rotation of the second rotatable member includes a rotation of the second rotatable member relative to the hub axle about the rotational center axis in the first rotational direction, and the second output rotation of the first rotatable member includes a rotation of the second rotatable member relative to the hub axle about the rotational center axis in the first rotational direction.  See Fig. 16.
Response to Arguments
Applicant's arguments filed December 5, 2021 have been fully considered but they are not persuasive. On pages 8-11, applicant’s attorney has argued that the 103 rejection of claims 1, 5, 8, 14 and 15 is improper in view of the Shoge and the Wesling references.  Iit has been argued that the examiner has not shown using these two references that there is a first ratio and a second ratio that is different than the first ratio and that the second ratio is larger than 0.  See page 9 of the remarks.  However, the examiner notes that applicant in their remarks show that the examiner has in fact shown there are two different ratios and that they are both greater than 0.   On page 10, in the remarks, and in the rejection above, the Shoge reference shows a first ratio that can be equal to or less than 1.  Later on page 10, and in the rejection above, a one to one ratio .
Allowable Subject Matter
Claim 3 is allowed.
Claims 2, 4, 6, 7, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655